ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-065, concluding that GERALD M. SALUTI of NEWARK, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.5(b) (failing to provide client with a writing setting forth the basis or rate of the fee), RPC 3.3(a)(5) (failing to disclose to a tribunal a material fact knowing that its omission is reasonably certain to mislead the tribunal), RPC 7.1(a)(1) and (2) (making false or misleading communication about the lawyer’s services that is likely to create an unjustified expectation about the results the lawyer can achieve), RPC 8.1(b) (failure *550to cooperate with disciplinary authorities), RPC 8.4(a) (violating or attempting to violate the RPCs), RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that GERALD M. SALUTI is suspended from the practice of law for a period of three months, effective February 28, 2014, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file’ as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.